DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 7, 10, 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102011121451 in view of Richmond et al (US2018/0267296).
DE102011121451 discloses an electric air heating device for a vehicle comprising a first
heating element (10) with an electrically insulating substrate (12) produced from a polymer
(para. 0007) and an electrically conductive, carbon containing coating (14) applied by spraying
(para.0007) wherein the carbon present in the coating is carbon nanotubes (para. 0007), carbon
based coating is planar (Figure) and for heating air (para. 0025).  DE102011121451 discloses all of the recited subject matter except a polymer which foams and/or melts at a temperature below 200°C or 500°C.  Richmond et al discloses a polymer which foams and/or melts at a temperature below 200°C or 500°C (abstract; polyethylene 110-130°C, polypropylene 160-166°C, polyamide 223°C).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a polymer which foams and/or melts at a temperature below 200°C or 500°C allows for a more uniform heating.
Claim(s) 2, 4, 5, 8, 9, 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102011121451 in view of Richmond et al as applied to claims 1 and 3 above, and further in view of Willet (US3163841).
DE102011121451 in view of Richmond et al discloses all of the recited subject matter except a second and third heating element, a metal structure, heating elements extend along direction of air flow, and an interspace between heating elements is greater than a thickness of heating elements. Willet discloses a second and third heating element (26), a metal structure (claim 4), heating elements extend along direction of air flow (Figure 1), and an interspace between heating elements is greater than a thickness of heating elements (Figures 3, 4). It would have been obvious to one of ordinary skill in the art to have included, before the effective filing date of the invention, a second and third heating element, a metal structure, heating elements extend along direction of air flow, and an interspace between heating elements is greater than a thickness of heating elements as disclosed by Willet in the electric air heating device of DE102011121451 in view of Richmond et al because, a second and third heating element, a metal structure, heating elements extend along direction of air flow, and an interspace between heating elements is greater than a thickness of heating elements allows for a more uniform heating. While neither DE102011121451, Richmond et al nor Willet discloses a thickness of substrate and proportion, a thickness and proportion is within the level of ordinary skill and can be determined on the basis of routine considerations.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102011121451 in view of Richmond et al and Willet as applied to claims 1 and 5 above, and further in view of FR3032084.
DE102011121451 in view of Richmond et al and Willet discloses all of the recited subject matter except a melt-mouldable fluoropolymer such as polyvinylidene fluoride and/or copolymers thereof.  FR3032084 discloses a melt-mouldable fluoropolymer such as polyvinylidene fluoride and/or copolymers thereof (translation, under Description, para. 7; page 5, line 3 of foreign reference).  It would have been obvious to one of ordinary skill in the art to have included, before the effective filing date of the invention, to have included a melt-mouldable fluoropolymer such as polyvinylidene fluoride and/or copolymers thereof as disclosed by FR3032084 in the electric air heating device of DE102011121451 in view of Richmond et al and Willet because, a melt-mouldable fluoropolymer such as polyvinylidene fluoride and/or copolymers thereof allows for greater transmittance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/July 2, 2022							Primary Examiner, Art Unit 3761